Citation Nr: 0730876	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-41 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran had active duty for training from June 1975 to 
October 1975, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and December 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
right ear hearing loss and an initial compensable evaluation 
for left ear hearing loss.  In particular, the veteran claims 
that he suffered right ear hearing loss as a result of 
exposure to constant loud noise for 23 years in the Artillery 
Unit of the Army National Guard.  The veteran also claims 
that his left ear hearing loss has worsened since his last VA 
audiological examination.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

With regard to the veteran's claim of service connection for 
right ear hearing loss, the Board notes that in a December 
2003 decision, the RO denied the claim on the basis that the 
evidence did "not show audiometric findings which meet the 
criteria for a grant of service connection for defective 
hearing," based on a September 2003 VA audiological 
examination.  However, the VA examiner found that speech 
audiometry revealed speech recognition ability, using the 
Maryland CNC word list, of 92 percent in the right ear.  
Accordingly, the veteran's right ear hearing loss is 
sufficient to constitute a disability for VA purposes.  38 
C.F.R. § 3.385.  The VA examiner did not provide an opinion 
as to whether the veteran's right ear hearing loss was 
related to service.  In light of a current disability and the 
veteran's military occupation specialty of artillery, the 
Board finds that a medical opinion is necessary to make a 
decision on the claim. 

As concerns the veteran's claim for an initial compensable 
evaluation for left ear hearing loss, the Board finds that an 
additional VA audiological examination is warranted.  In a 
November 2004 substantive appeal, the veteran stated that his 
hearing loss was "greater than what is being shown from VA's 
audio exam."  Further, as the veteran's representative 
indicated, the veteran's most recent VA audiological 
examination was more than four years ago.  Accordingly, the 
Board finds that an additional VA audiological examination is 
warranted.

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded a VA 
audiological examination to determine the 
current existence and etiology of any 
right ear hearing loss, and the current 
severity of any left ear hearing loss.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion, in light 
of the service and postservice evidence of 
record, as to whether any current right 
ear hearing loss is related to the 
veteran's period of military service, or 
to any incident therein, to include as due 
to noise exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  The examiner 
must specifically address the question of 
whether any degree of right ear hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for right ear hearing loss and an initial 
compensable evaluation for left ear 
hearing loss.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



